J-S01044-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: MUSTAFA HAMIDI                      :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: MUSTAFA HAMIDI                  :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 690 MDA 2021

                  Appeal from the Order Entered May 27, 2021
    In the Court of Common Pleas of Lackawanna County Criminal Division at
                       No(s): CP-35-MD-0000186-2021


BEFORE:      BOWES, J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                                FILED: MAY 24, 2022

        Appellant, Mustafa Hamidi, appeals pro se from the order of the Court

of Common Pleas of Lackawanna Count (“trial court”) denying his petition for

review of the Lackawanna County District Attorney’s disapproval of Appellant’s

private criminal complaint filed against one of his former high school teachers.

For the following reasons, we dismiss this appeal.

        Appellant submitted the private criminal complaint to the District

Attorney for approval on or about February 8, 2021. Appellant alleged in the

complaint that the teacher committed the crime of harassment1 after

Appellant quit the track and field team that the teacher coached. Appellant

asserted that the teacher made disparaging comments about him to other

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1   18 Pa.C.S. § 2709(a).
J-S01044-22



teachers and the universities to which Appellant was applying and that the

teacher was following him and attempting to physically harm him.

     Detectives with the Scranton Police Department investigated the

allegations in the complaint and met with Appellant and his former teacher.

On May 7, 2021, the District Attorney disapproved of the private criminal

complaint based upon insufficient evidence. Appellant then filed the petition

for review with the trial court, which the court denied without a hearing on

May 27, 2021. Appellant thereafter filed this timely appeal.

     We first address the Commonwealth’s argument that we should not

reach the merits of this appeal based upon Appellant’s failure to comply with

the briefing requirements set forth in our Rules of Appellate Procedure. Rule

2101 provides that

     Briefs and reproduced records shall conform in all material
     respects with the requirements of these rules as nearly as the
     circumstances of the particular case will admit, otherwise they
     may be suppressed, and, if the defects are in the brief or
     reproduced record of the appellant and are substantial, the
     appeal or other matter may be quashed or dismissed.

Pa.R.A.P. 2101 (emphasis added).

     Under Rule 2111, an appellant’s brief must include the following

material:

     (1) Statement of jurisdiction.

     (2) Order or other determination in question.

     (3) Statement of both the scope of review and the standard of
     review.

     (4) Statement of the questions involved.

                                      -2-
J-S01044-22


     (5) Statement of the case.

     (6) Summary of argument.

     ...

     (8) Argument for appellant.

     (9) A short conclusion stating the precise relief sought.

     (10) The opinions [of the trial court] . . .

     (11) In the Superior Court, a copy of the statement of errors
     complained of on appeal, filed with the trial court pursuant to
     Pa.R.A.P. 1925(b), or an averment that no order requiring a
     statement of errors complained of on appeal pursuant to Pa.R.A.P.
     1925(b) was entered.

     (12) The certificates of compliance required by Pa.R.A.P. 127
     [pertaining to filing of confidential information or documents] and
     2135(d) [pertaining to word count].

Pa.R.A.P. 2111(a).

     Appellant’s one-page brief falls far short of the standards set forth by

our Rules.    Appellant failed to comply with Rule 2111 by including such

pertinent material as a statement of questions, a statement of this Court’s

jurisdiction, a statement of the scope and standard of review, a statement of

the case, a summary of his argument, or any reference to the trial court’s

order or opinion. Pa.R.A.P. 2111(a)(1)-(6), (10). Even within the single page

of his brief, Appellant largely addresses matters irrelevant to this appeal—

such as his personal medical history—and he does not in any meaningful way

develop a coherent argument as to why this Court should reverse the trial

court’s order. See Wirth v. Commonwealth, 95 A.3d 822, 837 (Pa. 2014)

(failure to develop claim in a meaningful fashion capable of review or to




                                      -3-
J-S01044-22



provide citation to relevant authority results in waiver of claim); Milby v.

Pote, 189 A.3d 1065, 1079 (Pa. Super. 2018) (same).2

       “Although this Court is willing to liberally construe materials filed by a

pro se litigant, pro se status confers no special benefit upon the appellant.”

Commonwealth v. Adams, 882 A.2d 496, 498 (Pa. Super. 2005). “[A] pro

se litigant must comply with the procedural rules set forth in the Pennsylvania

Rules of the Court,” including the briefing requirements set forth in Rule 2111.

Smithson v. Columbia Gas of PA/NiSource, 264 A.3d 755, 760 (Pa. Super.

2021) (citation omitted). “[A]ny person choosing to represent himself in a

legal proceeding must, to a reasonable extent, assume that his lack of

expertise and legal training will be his undoing.” Adams, 882 A.2d at 498;

see also Smithson, 264 A.3d at 760.

       Appellant’s near complete failure to meet the briefing requirements set

forth in our Rules of Appellate Procedure has deprived this Court of the ability

to conduct a meaningful review of Appellant’s appeal from the trial court’s May

27, 2021 order.       Accordingly, we are constrained to dismiss this appeal.

Pa.R.A.P. 2101; Smithson, 264 A.3d at 760-61 (dismissing appeal based

upon deficiencies in the appellant’s six-paragraph, handwritten brief leaving


____________________________________________


2 Appellant filed a two-page reply brief which likewise fails to include any
meaningfully developed legal argument, focusing only on whether Appellant’s
appeal should be dismissed for his failure to comply with the briefing
requirements. Unlike Appellant’s initial brief, however, the reply brief does
include a conclusion stating the relief he seeks from this appeal. Pa.R.A.P.
2111(a)(9).

                                           -4-
J-S01044-22



Court unable to conduct an effective review). Even if we were to determine

that the technical defects in Appellant’s brief were not so substantial as to

warrant dismissal, we would find that Appellant has waived his challenge to

the trial court’s order based upon his underdeveloped and unsupported legal

argument. Wirth, 95 A.3d at 837; Milby, 189 A.3d at 1079.

     Appeal dismissed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/24/2022




                                    -5-